DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are is/are rejected under 35 U.S.C. 103 as obvious over Ikari et al (US2014/024344).
Ikari sets forth (meth) acryloyl-terminated polyisobutylene polymers and active energy ray curable compositions comprising the same.   Said composition comprising (A) a methacryloyl-terminated polyisobutylene polymer and (B) an active energy ray polymerization initiator—see abstract. 
The polyisobutylene (meth) acrylate polymer is represented by formula (1):  
    PNG
    media_image1.png
    230
    559
    media_image1.png
    Greyscale
, wherein R1 is mono- or poly-valent aromatic hydrocarbon or a 
    PNG
    media_image2.png
    131
    630
    media_image2.png
    Greyscale
--see [0022] to [0024].  The polymer (A) has a molecular weight of 200 to 500,000 in terms of number average molecular weight based on polystyrene measured by size exclusion chromatography and a molecular weight distribution of 1.8 or less—see [0018].  Said active energy ray polymerization initiator (B) is found in amounts from 0.001 to 20 parts by weight per 100 parts of polymer (A)—see [0020].  Said polymerization initiators (B) can be found in section [0122], wherein photo-radical and photo-anionic initiators are taught as preferred.  
Per example 5, Ikari sets forth a composition comprising (A) a (meth) acrylate-terminated polyisobutylene polymer having an mw of 6,000; a molecular weight distribution of 1.11 and has a functionality of 1.93 (meth) acryloyl groups at the terminal and (B) a 2, 2-diethoxyacetophenone radical photoinitiator.  The primary difference is Ikari does not expressly set forth the addition or a (meth) acryloyl-terminated polyisobutylene polymer corresponding to (B) as instantly claimed.  However, it can be seen from the synthesis of polymer (P-1) in example 1 said polymer has a functionality of (meth) acryloyl terminal groups of 1.93.  Thus it is deemed from the Rn (average functionality) that at least 93% of the obtained polymer (P-1) has two terminal (meth) acryloyl end-group with the remaining 7% being (mono) or less terminal (meth) acryloyl groups.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc